Citation Nr: 9912717	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for left elbow scar, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.

This matter arises from August 1997 and January 1998 rating 
decisions by St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA)l.  In October 1997, the 
veteran filed a notice of disagreement with the RO's August 
1997 decision which denied increased ratings for PTSD and a 
left elbow scar.  In January 1998, he filed a notice of 
disagreement with the RO's January 1998 decision which denied 
entitlement to a total rating for pension purposes.  The RO 
issued statements of the case in January and February 1998 to 
the respective notices of disagreement.  In February 1998, 
the veteran filed a Form 9 which the RO accepted as a 
substantive appeal as to all three claims.  The case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.


REMAND

To begin with, the Board notes that the increased rating and 
pension issues are well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  Accordingly, the VA has a duty to assist the veteran 
with the development of evidence in connection with his 
appeal.  38 U.S.C.A. § 5107(a). 

By letter dated in May 1998, the veteran was advised that his 
appeal was being certified to the Board and that he could 
submit additional evidence within the 90 day period from the 
date of the May 1998 letter.  In June 1998, the Board 
received from the veteran a submission consisting of two 
pages which appear to be copies of pages 2 and 3 of a Social 
Security disability award decision.  The veteran did not 
submit any letter explaining the submission or identifying 
the pages.  More significantly, the veteran did not waive 
initial review of the new evidence by the RO.  See 38 C.F.R. 
§ 20.1304(c) (1998).  Accordingly, the Board may not properly 
proceed with its appellate review at this time.  

Although the newly received evidence does not indicate 
whether any disability claim was granted or denied, it is 
clearly relevant to the nonservice-connected disability 
pension issue.  However, after reviewing the two pages of new 
evidence, the Board notes that the evidence does not refer to 
either a psychiatric disorder or to a left elbow scar and 
arguably the Board could proceed with a decision on the PTSD 
and left elbow scar issues at this time.  However, 
recognizing that a claim for Social Security disability would 
usually include evidence as to all disorders which might 
render an individual unemployable, the Board is of the 
opinion that action to obtain all Social Security records 
might bring additional evidence to light which would be 
pertinent to the PTSD and/or left elbow scar claims.  For 
this reason the Board will not proceed to a review of the 
merits of these issues at this time.  See Hayes v. Brown 9 
Vet. App. 67, 74 (1996).   

The Board also notes that the veteran appears to have 
continued with VA mental health treatment and his most recent 
clinical treatment records should be associated with his 
claims file.

Therefore, in view of the foregoing, and in light of VA's 
duty to assist the veteran in development of his claims, this 
case is REMANDED to the RO for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
pertinent to the veteran together with 
copies of medical records reviewed in 
connection with any such claim(s).  If 
the Social Security Administration has no 
record of any disability claim, then the 
RO should contact the veteran and request 
information regarding the source of the 
disability determination apparently 
reflected in the two pages of new 
evidence he submitted in June 1998.  
Appropriate action to obtain copies of 
any such disability determination and 
supporting medical records should be 
accomplished.  

2.  The RO should also obtain the most 
recent VA outpatient treatment records 
regarding the veteran's PTSD and/or left 
elbow scar and associate them with the 
claims file.  

3.  After completion of the above and any 
additional development which the RO deems 
necessary, the RO should review the 
expanded record determine whether the 
veteran's claims can be granted.  If any 
of the claims are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

The purpose of this remand is to comply with regulatory law 
and to afford the veteran due process of law.  The Board does 
not intimate any opinions as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
and his representative are free to submit additional evidence 
and argument in support of the issues on appeal.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 

